 



SUB-ADMINISTRATION SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 29th day of June, 2015, by
and between TERRA INCOME ADVISORS, LLC, a Delaware corporation
(the “Administrator”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited
liability company (“USBFS”).

 

WHEREAS, the Administrator serves as the administrator to Terra Income Fund 6,
Inc. (the “Company”), which is a closed-end management investment company that
has elected to be regulated as a business development company under the
Investment Company Act of 1940 (the “1940 Act”);

 

WHEREAS, the Administrator desires to retain USBFS to provide sub-administrative
services to the Company in the manner and on the terms hereinafter set forth;
and

 

WHEREAS, USBFS is willing to provide sub-administrative services to the Company
on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Engagement of USBFS as Sub-Administrator

 

The Administrator hereby engages USBFS to act as sub-administrator of the
Company on the terms and conditions set forth in this Agreement, and USBFS
hereby accepts such engagement and agrees to perform the services and duties set
forth in this Agreement.

 

2.Services and Duties of USBFS

 

USBFS shall provide the following fund administration services to the Company:

 

A.General Company Management:

 

(1)Act as liaison among all Company service providers, including, but not
limited to, custodians, transfer agents and dividend reinvestment plan
administrators.

 

(2)Coordinate the Company’s Board of Directors’ (the “Board of Directors” or the
“Directors”) communication:

a.Print reports for the Board of Directors based on financial and administrative
data provided by the Company.

b.Prepare and distribute to appropriate parties notices announcing declaration
of dividends and other distributions to shareholders.

 

(3)Audits:

a.Prepare appropriate schedules and assist independent auditors.

b.Provide office facilities, if necessary, in connection with such audits.

 



1

 

 

 

(4)Pay Company expenses upon written authorization from the Company.

 

(5)Monitor arrangements under shareholder services or similar plan.

 

(6)Monitor and communicate activity under share repurchase or tender offer
plans.

 

B.Compliance:

 

(1)Regulatory and Internal Revenue Service (the “IRS”) Compliance:

a.Monitor compliance with the 1940 Act requirements applicable to business
development companies and the Company’s status as a regulated investment company
under Subchapter M, including:

(i) Maintenance of books and records under Rule 31a-3 as incorporated and/or
modified by Section 64 of the 1940 Act.

(ii) IRC Section 851 - 90% Qualifying income

(iii) IRC Section 851 – Annual Distribution Requirement

(iv) IRC Section 851 - Company Diversification

(v) Section 12(d)(1)(A) of the 1940 Act as incorporated and/or modified by
Section 60 of the 1940 Act - Diversification Requirement

(vi) Section 55(a) of the 1940 Act - 70% Eligible Assets Requirment

(vii) Section 18 of the 1940 Act, as modified by Section 61 of the 1940 Act –
200% Asset Coverage Requirement

b.Maintain awareness of applicable regulatory and operational service issues.

 

(2)SEC Reporting:

a.Prepare financial statements for inclusion in Company reports and other
documents, including Form 10-Q, Form 10-K and Form 8-K filings, as applicable.

b.Prepare and file fidelity bond under Rule 17g-1 of the 1940 Act.

c.Prepare and file reports and other documents required by U.S. stock exchanges
on which the Company’s shares are listed.

 

C.SEC Inspections:

 

(1)Assist in producing materials requested by the SEC.

 

(2)Maintain records of all materials produced as requested by the SEC.

 



2

 

 

D.Financial Reporting:

 

(1)Provide financial data for inclusion in the prospectus (the “Prospectus”)
included in the Company’s registration statements filed under the Securities Act
of 1933.

 

(2)Supervise the maintenance of the Company’s general ledger and the preparation
of the Company’s financial statements, including oversight of expense payments,
of the determination of net asset value of the Company’s shares, and of the
declaration and payment of dividends and other distributions to shareholders.

 

(3)Compute the total return and expense ratio of the Company and the Company’s
portfolio turnover rate.

 

(4)Prepare quarterly and annual financial statements, which include without
limitation the following items:

a. Schedule of Investments.

b. Consolidated Balance Sheet.

c. Statement of Operations.

d. Statement of Changes in Net Assets.

e. Statement of Cash Flows.

f. Notes to the quarterly and annual financial statements.

 

(5)Coordinate certification requirements pursuant to the Sarbanes-Oxley Act of
2002 (the “SOX Act”).

 

(6)Compute Total return calculations for market and net asset value.

 

(7)Assist the Company’s Chief Executive Officer and Principal Financial Officer
in connection with establishing and maintaining internal control over financial
reporting (as defined in Rules 13a-15(f) and 15-d(f) under the Securities
Exchange Act of 1934 (the “1934 Act”)) for the Company.

 

E.Tax Reporting:

 

(1)File Form 1099 Miscellaneous for payments to Directors and other service
providers.

 

(2)Prepare tax schedules, which include without limitation the following items:

a.Fiscal Distribution Schedule (including recorded ROSCOP journal entry to
general ledger).

b.Excise Distribution Schedule.

 



3

 

 

3.Compensation

 

USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time). The Administrator shall cause the Company to pay all
fees and reimbursable expenses within thirty (30) calendar days following
receipt of the billing notice, except for any fee or expense subject to a good
faith dispute. The Administrator and/or the Company shall notify USBFS in
writing within thirty (30) calendar days following receipt of each invoice if
the Administrator and/or the Company is disputing any amounts in good faith. The
Administrator shall cause the Company to settle such disputed amounts within ten
(10) calendar days of the day on which the parties agree to the amount to be
paid.

 

4.Representations and Warranties

 

A.The Administrator hereby represents and warrants to USBFS, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by the
Administrator in accordance with all requisite action and constitutes a valid
and legally binding obligation of the Administrator, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting the rights and remedies of
creditors and secured parties; and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

B.USBFS hereby represents and warrants to the Administrator, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 



4

 

 

(2)This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

5.Standard of Care; Indemnification; Limitation of Liability

 

A.USBFS shall exercise reasonable care in the performance of its duties under
this Agreement. USBFS shall not be liable for any error of judgment or mistake
of law or for any loss suffered by the Administrator and/or the Company in
connection with its duties under this Agreement, including losses resulting from
mechanical breakdowns or the failure of communication or power supplies beyond
USBFS’ control, except a loss arising out of or relating to USBFS’ refusal or
failure to comply with the terms of this Agreement or from its bad faith,
negligence, or willful misconduct in the performance of its duties under this
Agreement. Notwithstanding any other provision of this Agreement, if USBFS has
exercised reasonable care in the performance of its duties under this Agreement,
the Administrator shall cause the Company to indemnify and hold harmless USBFS
from and against any and all claims, demands, losses, expenses, and liabilities
of any and every nature (including reasonable attorneys’ fees) that USBFS may
sustain or incur or that may be asserted against USBFS by any person arising out
of any action taken or omitted to be taken by it in performing the services
hereunder (i) in accordance with the foregoing standards, or (ii) in reliance
upon any written or oral instruction provided to USBFS by any duly authorized
officer of the Administrator and/or the Company, as approved by the Board of
Directors of the Company, except for any and all claims, demands, losses,
expenses, and liabilities arising out of or relating to USBFS’ refusal or
failure to comply with the terms of this Agreement or from its bad faith,
negligence or willful misconduct in the performance of its duties under this
Agreement. This indemnity shall be a continuing obligation of the Administrator
and the Company, its successors and assigns, notwithstanding the termination of
this Agreement. As used in this paragraph, the term “USBFS” shall include USBFS’
directors, officers and employees.

 



5

 

 

USBFS shall indemnify and hold the Administrator and the Company harmless from
and against any and all claims, demands, losses, expenses, and liabilities of
any and every nature (including reasonable attorneys’ fees) that the
Administrator or the Company may sustain or incur or that may be asserted
against the Administrator or the Company by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this Agreement.
This indemnity shall be a continuing obligation of USBFS, its successors and
assigns, notwithstanding the termination of this Agreement. As used in this
paragraph, the terms the “Administrator” and the “Company” shall include the
their directors, officers and employees.

 

Neither party to this Agreement shall be liable to the other party or the
Company for consequential, special or punitive damages under any provision of
this Agreement.

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues. USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of USBFS.
USBFS agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available.
Representatives of the Administrator and/or the Company shall be entitled to
inspect USBFS’ premises and operating capabilities at any time during regular
business hours of USBFS, upon reasonable notice to USBFS. Moreover, USBFS shall
obtain and provide the Administrator and/or the Company, at such times as they
may reasonably require, copies of reports rendered by independent accountants on
the internal controls and procedures of USBFS relating to the services provided
by USBFS under this Agreement.

 

Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.

 

B.In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification. The indemnitor
shall have the option to defend the indemnitee against any claim that may be the
subject of this indemnification. In the event that the indemnitor so elects, it
will so notify the indemnitee and thereupon the indemnitor shall take over
complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section. The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 



6

 

 

C.The indemnity and defense provisions set forth in this Section 5 shall
indefinitely survive the termination and/or assignment of this Agreement.

 

D.If USBFS is acting in another capacity for the Administrator and/or the
Company pursuant to a separate agreement, nothing herein shall be deemed to
relieve USBFS of any of its obligations in such other capacity.

 

6.Proprietary and Confidential Information

 

USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Company all records
and other information relative to the Company and prior, present, or potential
shareholders of the Company (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Company, which approval shall not be unreasonably withheld and may not be
withheld where USBFS may be exposed to civil or criminal contempt proceedings
for failure to comply, when requested to divulge such information by duly
constituted authorities, or when so requested by the Company. USBFS acknowledges
that it may come into possession of material nonpublic information with respect
to the Company and confirms that it has in place effective procedures to prevent
the use of such information in violation of applicable insider trading laws.

 

Further, USBFS will adhere to the privacy policies adopted by the Company
pursuant to Title V of the Gramm-Leach-Bliley Act, as may be modified from time
to time (the “Act”). Notwithstanding the foregoing, USBFS will not share any
nonpublic personal information concerning any of the Company’s shareholders to
any third party unless specifically directed by the Company or allowed under one
of the exceptions noted under the Act.

 

7.Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of two (2) years. However, this Agreement
may be terminated by either party upon giving ninety (90) days prior written
notice to the other party or such shorter period as is mutually agreed upon by
the parties. Notwithstanding the foregoing, this Agreement may be terminated by
any party upon the breach of the other party of any material term of this
Agreement if such breach is not cured within fifteen (15) days of notice of such
breach to the breaching party. This Agreement may not be amended or modified in
any manner except by written agreement executed by the parties.

 



7

 

 

8.Records

 

USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Administrator and/or the Company, but not inconsistent with the
rules and regulations of appropriate government authorities, in particular,
Section 31 of the 1940 Act and the rules thereunder. USBFS agrees that all such
records prepared or maintained by USBFS relating to the services to be performed
by USBFS hereunder are the property of the Company and will be preserved,
maintained, and made available in accordance with such applicable sections and
rules of the 1940 Act and will be promptly surrendered to the Company on and in
accordance with its request. USBFS agrees to provide any records necessary to
the Company to comply with the Company’s disclosure controls and procedures and
internal control over financial reporting adopted in accordance with the SOX
Act. Without limiting the generality of the foregoing, USBFS shall cooperate
with the Company and assist the Company, as necessary, by providing information
to enable the appropriate officers of the Company to (i) execute any required
certifications and (ii) provide a report of management on the Company’s internal
control over financial reporing (as defined in Sections 13a-15(f) or 15a-15(f)
of the 1934 Act).

 

9.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflicts of law principles. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.

 

10.Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Administrator and/or
the Company by written notice to USBFS, USBFS will promptly, upon such
termination and at the expense of the Administrator and/or the Company, transfer
to such successor all relevant books, records, correspondence, and other data
established or maintained by USBFS under this Agreement in a form reasonably
acceptable to the Administrator and/or the Company (if such form differs from
the form in which USBFS has maintained the same, the Administrator and/or the
Company shall pay any expenses associated with transferring the data to such
form), and will cooperate in the transfer of such duties and responsibilities,
including provision for assistance from USBFS’ personnel in the establishment of
books, records, and other data by such successor. If no such successor is
designated, then such books, records and other data shall be returned to the
Administrator and/or the Company. Except for the payments set forth above, and
for the avoidance of doubt, no termination fee, penalty, or any other payment
shall be payable by the Company or the Administrator to USBFS upon a termination
of this Agreement.

 



8

 

 

11.No Agency Relationship

 

USBFS shall for all purposes herein be deemed to be an independent contractor
and shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Administrator or the Company in any way or
otherwise be deemed an agent of the Administrator or the Company, or conduct
business in the name, or for the account, of the Adminstrator or the Company.

 

12.Data Necessary to Perform Services

 

The Adminstrator and/or the Company or their agents shall furnish to USBFS the
data necessary to perform the services described herein at such times and in
such form as mutually agreed upon. If USBFS is also acting in another capacity
for the Adminstrator or the Company, nothing herein shall be deemed to relieve
USBFS of any of its obligations in such capacity.

 

13.Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

14.Compliance with Laws

 

The Company has and retains primary responsibility for all compliance matters
relating to the Company, including but not limited to compliance with the 1940
Act, the Internal Revenue Code of 1986, as amended, the SOX Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism of 2001 and the policies and limitations of the Company
related to its portfolio investments as set forth in its Prospectus. USBFS’
services hereunder shall not relieve the Company of its responsibilities for
assuring such compliance or the Board of Directors’ oversight responsibility
with respect thereto.

 

15.Legal-Related Services

 

Nothing in this Agreement shall be deemed to appoint USBFS and its officers,
directors and employees as the Company’s attorneys, form attorney-client
relationships or require the provision of legal advice. The Company acknowledges
that in-house USBFS attorneys exclusively represent USBFS and rely on outside
counsel retained by the Company to review all services provided by in-house
USBFS attorneys and to provide independent judgment on the Company’s behalf.
Because no attorney-client relationship exists between in-house USBFS attorneys
and the Company, any information provided to USBFS attorneys may not be
privileged and may be subject to compulsory disclosure under certain
circumstances. USBFS represents that it will maintain the confidentiality of
information disclosed to its in-house attorneys on a best efforts basis.

 



9

 

 

16.Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to USBFS shall be sent to:

 

U.S. Bancorp Fund Services, LLC

777 East Wisconsin Avenue

MK-WI-J1S

Milwaukee, WI 53202

 

and notice to the Adminstrator shall be sent to:

 

Terra Income Advisors, LLC

805 Third Avenue

8th Floor

New York, NY 10022

 

17.Entire Agreement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 



TERRA INCOME ADVISORS, LLC

 

u.s. bancorp fund services, llc

By: /s/ Gregory M. Pinkus                               

 

By: /s/ Joseph Newberger                                     

 

Name: Gregory M. Pinkus                               

 

Title: Chief Financial Officer                           

Name: Joseph Newberger                                     

 

Title: Executive Vice President                             

 



11

 

 